DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 10, and 11 are objected to because of the following informalities:  
CLAIM 1:
In line 6, replace “the” with --a--.
In line 6, replace “is” with --exists--.
CLAIM 10:
In line 3, delete “that” after “to”.
In line 3, replace “detects” with --detecting--.
CLAIM 11:
In line 5, replace “the” before “reference” with --a--.
In line 6, replace “is” with --exists--.
In line 7, replace “relatively” with --relative--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the limitations of claim 3 are presented in lines 7-9 of claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama (2013/0083442) in view of Fukunaga (5,375,029).
In re Claims 1 and 11, Hiyama teaches an overcurrent detection device as seen in Figure 4 comprising:
a sense current detection unit (41, 42, 5, 32, and 37) that detects whether a state at which the sense current flowing through a sense-emitter terminal of a semiconductor element 1 is equal to or above a reference sense current (paragraph 52) exists more than a reference time (paragraph 30 
and an adjustment unit (6 and 33) that decreases a detected value of the sense current relative to the reference sense current based on a delay time from the start of input signal Vin to address the mirror period of semiconductor element 1  (paragraphs 53-55).
Hiyama does not teach a gate current detection unit.
Fukunaga teaches an overcurrent detection device as seen in Figure 1 that is similar to that of Hiyama in that a timer 5 outputs a signal for a period of time after receiving the input signal IN to address the mirror period of semiconductor element 1 (col 4 line 21 - col 5 line 30).  Fukunaga further teaches in Figure 4 that a gate current detection unit (8 and 6) can be utilized with a controller 7 in place of the timer 5 to more concretely indicate when the mirror period of the semiconductor element 1 has completed (col 8 line 46 - col 9 35).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the delay circuit 33 of Hiyama with the gate current detection unit (8 and 6) and controller 7 as taught by Fukunaga since it would provide a more concrete indication of when the mirror period of the semiconductor element has ended.
In re Claim 3, Hiyama teaches that the adjustment unit decreases a detected value of the sense current (paragraphs 53-55) if the gate current is equal to or above the reference current (upon modification with Fukunaga as discussed above).
In re Claim 4, Hiyama teaches that the sense current detection unit includes a sense current detection resistor (41 and 42) that is electrically connected between the sense-emitter terminal and a reference potential; and a sense current detection comparator (32) that compares a sense detection voltage caused by the sense current flowing through the sense current detection resistor with a reference voltage (37) according to the reference sense current, and the adjustment unit decreases a resistance value of the sense current detection resistor if the gate current is equal to or above the reference gate current (paragraphs 52-56, upon modification with Fukunaga as discussed above).
In re Claim 5, Hiyama teaches that the adjustment unit bypasses at least a portion of the sense current detection resistor if the gate current is equal to or above the reference gate current (paragraph 55).
Claims 6-10 is/are rejectedHiyama (2013/0083442) in view of Fukunaga (5,375,029) as applied to claim 1 above, and further in view of Miranda et al (6,617,838).
In re Claim 6, Fukunaga teaches that the gate current detection unit comprises a current/voltage converter 8 as a current sensor to output a detected gate current (col 8 lines 46-48), but does not provide specific structure of the converter 8.  Fukunaga also teaches a gate current detection comparator 6 that detects whether a gate detection voltage is above or below a voltage VREF4 (col 8 lines 45-53).  Fukunaga does not specifically teach that the current sensor/voltage converter 8 for detecting the gate current comprises a resistor.  
Miranda teaches a current measurement device as seen in Figure 6 that can output a voltage Vout that corresponds to the current I flowing through current sensing resistor 10 (col 2 line 34 - col 3 line 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the current sensor as seen in Figure 6 of Miranda as the current sensor 8 of Fukunaga, since Miranda teaches a concrete circuit structure for outputting a voltage that corresponds to the current to be measured.
In re Claim 7, Miranda teaches a first resistance voltage divider (R3 and R4) that divides a voltage of a gate drive terminal side of the gate current detection resistor; and a second resistance voltage divider (R1 and R2) that divides a voltage of a side of the gate terminal of the gate current detection resistor; and the gate current detection comparator (6 of Fukunaga) receives a voltage divided by the 
In re Claim 8, Miranda teaches that the voltage dividers have different ratios (col 5 lines 1-19).
In re Claim 9, Hiyama teaches a gate drive unit 31.
In re Claim 10, Hiyama teaches that the gate drive unit outputs the gate the gate drive signal for turning off the semiconductor element in response to the overcurrent detection device detecting that the sense current is equal to or above the reference sense current (paragraphs 54).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach that the adjustment unit additionally modifies the reference time if the gate current is equal to or above the reference gate current.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        2/17/21